UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6039



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN LAMONT TRENT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.     Jackson L. Kiser, Senior
District Judge. (CR-97-4, CA-01-115-7)


Submitted:   May 28, 2003                   Decided:   July 9, 2003


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Lamont Trent, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Lamont Trent seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion.    We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

September 24, 2002.    The notice of appeal was filed on December 18,

2002.*   Because Trent failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                   2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3